Citation Nr: 0812419	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-28 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) from April 
19, 1983, to October 27, 2000.

2.  Entitlement to a compensable evaluation for GERD from 
December 1, 2000, to March 15, 2005.

3.  Entitlement to an evaluation in excess of 10 percent for 
GERD on or after March 15, 2005.

4.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1956 to January 
1959 and from November 1961 to January 1966.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in February 
2004 and May 2006 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which granted 
service connection for GERD and bilateral hearing loss, 
respectively.  

In September 2007, the veteran presented testimony at a 
personal hearing conducted at the Portland RO before a 
Veterans Law Judge (VLJ).  A transcript of this personal 
hearing is in the veteran's claims folder.

The record reflects that the veteran submitted additional 
evidence that had not been reviewed by the RO that was 
received in July 2007.  After reviewing the evidence, the 
Board notes that it is duplicative of evidence already of 
record.  As such, the Board will proceed with consideration 
of the appeal.  38 C.F.R. § 20.1304.

The following procedural history with respect to the claim 
regarding the evaluation assigned for GERD is set forth as an 
explanation for the characterization of the issues on appeal 
as set forth on the cover page of this decision:  

In April 1983, the veteran submitted a claim for ulcers.  At 
that time, VA had difficulty obtaining the veteran's service 
medical records from the service department, and so in a 
Janaury 1985 letter, the RO informed the veteran that his 
claim for compensation was disallowed but that if VA received 
his service medical records in the future, it would 
reconsider his claim.

In July 2003, the RO received both the service medical 
records and the veteran's claim for service connection for 
GERD/ulcers.  In a February 2004 rating decision, the RO 
granted the claim for GERD/ulcers and assigned a staged 
rating of 10 percent from April 1983, a temporary total 
rating under 38 C.F.R. § 4.30 from October 2000, and a 
noncompensable rating from December 2000.  The RO sent the 
veteran a copy of this decision and of his appeal rights.

In January 2004, the RO had received additional medical 
evidence, some of which was relevant to the claim for service 
connection for GERD/ulcers but which had not been associated 
with the claims file and which was not before the RO when it 
rendered its decision in February 2004.  Therefore, the RO 
issued another rating decision in August 2004 which 
considered this evidence.  In that decision, the RO continued 
the noncompensable rating for GERD/ulcers, and the veteran 
was informed of this decision and of his appeal rights in 
August 2004.

In October 2004, the RO received the veteran's notice of 
disagreement (NOD) with the noncompensable rating assigned in 
the August 2004 rating decision.  In January 2005, the RO 
sent the veteran a letter asking him whether he wished to 
have his case reviewed by a Decision Review Officer (DRO) or 
whether he wished to elect the traditional review process.  
In February 2005, the RO received the veteran's reply in 
which he elected DRO review.

In March 2005, the veteran underwent a VA examination in 
connection with his appeal of the noncompensable rating, and, 
in a March 2005 rating decision, the RO granted a 10 percent 
rating, effected March 15, 2005, the date of the VA 
examination.  A statement of the case (SOC), also dated in 
March 2005, is in the file; however, the record shows that 
neither the rating decision or the SOC, dated in March 2005, 
were sent to the veteran until July 2005.
Nevertheless, the veteran apparently had actual knowledge of 
the March 2005 rating decision as early as May 2005 because 
in May 2005 the RO received an NOD with that decision 
regarding both the 10 percent rating assigned and the March 
15, 2005, effective date assigned for that rating.  
Specifically, the veteran stated that he had earlier appealed 
the noncompensable rating and therefore he felt that the 
effective date for the 10 percent rating should be earlier.  

In August 2005, the RO received a timely VA Form 9 
substantive appeal from the veteran in response to the March 
2005 SOC which was not sent to him until July 2005.  
Additional medical evidence was received and, in October 
2005, the RO issued a supplemental statement of the case 
(SSOC) continuing the 10 percent rating.  In December 2005, 
the RO sent the veteran a letter stating that the statement 
it had received from him in May 2005 was not a valid NOD with 
the March 15, 2005, effective date assigned by the March 2005 
rating decision because that rating decision had not been 
issued to him until July 2005.  The RO informed the veteran 
that he had until July 2006 to submit a valid NOD with the 
effective date issue.  In January 2006, the veteran submitted 
an NOD and perfected his appeal after an SOC was issued in 
May 2007.

The Board notes that, in his October 2004 NOD, the veteran 
specifically disagreed with the "continuance" of a 
noncompensable rating assigned for GERD by the RO in the 
August 2004 rating decision.  The noncompensable evaluation 
was initially assigned by the RO in a February 2004 rating 
decision which granted service connection for GERD and 
assigned an initial "staged" rating for separate periods 
based on facts found.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (indicating that, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was 
erroneous . . . ."; and that, if later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found).  Because the veteran's October 2004 NOD was 
also timely filed with the February 2004 rating decision 
which assigned the intial rating, the Board has construed 
that NOD as timely filed with that rating decision.  In this 
regard, the Board notes that timely appealing the 
noncompensable "staged" rating assigned prior to March 15, 
2005, and timely appealing the March 15, 2005, effective date 
for the assignment of a compensable or 10 percent rating 
results in nearly the same review by the Board in this 
particular case.  

However, in construing the NOD with the original rating 
assigned, the Board may consider whether ratings higher than 
10 percent are warranted for a specific period of time, 
whereas an appeal of the effective date assigned for a 10 
percent rating would not result in a higher rating than 10 
percent but could only result in a 10 percent rating, but not 
higher, being granted earlier.  See, generally, AB v. Brown, 
6 Vet. App. 35, 38 (1993) (noting that, in a claim for an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded).  Although in this case the veteran has limited his 
arguments to the second "stage" of the initial rating 
assigned, i.e., the noncompensable rating assigned by the RO 
in the February 2004 rating decision following the assignment 
of the temporary total rating, construing his NOD with the 
earlier rating decision is also more favorable to the veteran 
because it allows the Board to consider the initial 
"staged" rating in its entirety and not simply the 
continuance of the second "stage" of that rating, i.e., the 
noncompensable rating in effect from December 2000.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected GERD was not productive 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health from April 19, 1983, to October 27, 2000.

3.  The veteran's service-connected GERD was not productive 
of two or more of the following symptoms of less severity:  
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health from December 1, 2000, to March 15, 2005.

4.  The veteran's service-connected GERD has not been shown 
to be productive of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health on or after March 15, 
2005.

5.  Bilateral hearing loss is not at a level of severity to 
warrant a compensable schedular evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for GERD were not been met between April 19, 1983, to 
October 27, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.114, 
Diagnostic Code 7346 (2007).

2.  The criteria for a compensable evaluation for GERD were 
not been met between December 1, 2000, to March 15, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.114, Diagnostic Code 7346 
(2007).

3.  The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met on or after March 15, 
2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.114, Diagnostic Code 
7346 (2007).

4.  The criteria for a compensable rating for the veteran's 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in August 2003 fully satisfied the duty to 
notify provisions for the claim for GERD and a letter dated 
in February 2006 fully satisfied the duty to notify 
provisions for the claim for bilateral hearing loss.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters advised 
the veteran what information and evidence was needed to 
substantiate the claims decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  Finally the letters advised him 
what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

Additionally, the Board notes that the February 2004 and May 
2006 rating decisions also granted service connection for 
GERD and bilateral hearing loss.  The veteran filed his NODs 
in October 2004 and October 2006 in which he disagreed with 
the initial evaluations assigned for his GERD and bilateral 
hearing loss.  As such, the appeal of the assignment of the 
initial evaluations for GERD and bilateral hearing loss arise 
not from a "claim" but from an NOD filed with the RO's 
initial assignment of a rating.  Where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-91 (2006).  Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify in this case has been satisfied.

As noted above, the veteran took issue with the original 
disability evaluations assigned his GERD and bilateral 
hearing loss in his October 2004 and October 2006 NODs.  If 
in response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
NOD that raises a new issue, section 7105(d) only requires VA 
to take proper action and issue a statement of the case (SOC) 
if the disagreement is not resolved.  VAOPGCPREC 8-2003 
(December 22, 2003); Dingess/Hartman, 19 Vet. App. at 490-91.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in increased rating claims, section 5103(a) 
requires that VA inform the claimant that in order to 
substantiate the claim, he or she must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case, the RO notified the veteran of the information 
and evidence needed to substantiate a claim of service 
connection, establish a disability rating, and an effective 
date, and of what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  Although this 
is an initial rating case and not an increased rating case, 
the Board has considered that the VCAA letters discussed 
above do not contain the level of specificity delineated by 
the Court in Vazquez-Flores, particularly the specific rating 
criteria necessary for entitlement to a higher disability 
rating.  Nonetheless, the evidence does not show, nor does 
the veteran contend, that any notification deficiencies have 
resulted in prejudice or otherwise affected the essential 
fairness of the adjudication.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

The RO properly issued SOCs in March 2005 and May 2007, which 
contained the pertinent laws and regulations, including the 
schedular criteria, and the reasons his claims were denied.  
Thus, a VCAA notification letter is not necessary for the 
issues of entitlement to a higher initial evaluation for GERD 
and bilateral hearing loss.  

In a letter dated in September 2007, the veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disabilities 
on appeal.  Although this letter was not sent prior to the 
initial adjudication of the veteran's claims, the evidence 
does not show, nor does the veteran or his representative 
contend, that any deficiencies in timeliness have affected 
the essential fairness of the adjudication.  See Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  As such, the Board finds 
that the veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claims.  
For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in July 2003, December 2003, March 2005, and 
March 2006.  The veteran testified at a hearing conducted in 
September 2007.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOCs, which informed them of 
the laws and regulations relevant to his claim.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424, 
2007 WL 4098218, at *3 (U.S. Vet. App. Nov. 19, 2007).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson, 12 
Vet. App. at 126.  For example, the rule articulated in 
Francisco v. Brown--that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings--does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Instead, where a veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an original rating on appeal was erroneous 
. . . ."  Fenderson, 12 Vet. App. at 126.  If later evidence 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.

The veteran's service-connected GERD has been rated by 
analogy pursuant to 38 C.F.R. §§ 4.20 and 4.114, Diagnostic 
Code 7346.  Under Diagnostic Code 7346, a 10 percent rating 
is warranted when there are two or more of the symptoms for 
the 30 percent evaluation of less severity.  A 30 percent 
disability evaluation is contemplated for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.



1.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease (GERD) from April 
19, 1983, to October 27, 2000.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran was not entitled to a higher initial evaluation for 
his service-connected GERD between April 19, 1983, to October 
27, 2000.  The medical evidence of record did not show the 
veteran to have persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, that was productive of 
considerable impairment of health.  In this regard, although 
in an October 1991 private treatment report from S.G.C. the 
veteran was noted to have progressive dysphagia with reflux 
complaints and burning substernal discomfort, his 
regurgitation was noted to be occasional.  Importantly, the 
pressure and aching he experienced in his neck and shoulders 
was related to ischemic heart disease, which is not service-
connected.  Further, in an April 1999 private treatment entry 
from G.C., the veteran was noted to have chronic symptoms of 
gastroesophageal reflux for more than 10 years with 
intermittent dysphagia to solid food occurring at least once 
a week.  As such, between April 19, 1983, to October 27, 
2000, the veteran was not shown to have symptoms related to 
his service-connected GERD that more nearly approximated the 
criteria for 30 percent.  38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code 7346.  Therefore, the veteran was not entitled to a 
higher rating during that period.  

2.  Entitlement to a compensable evaluation for GERD from 
December 1, 2000, to March 15, 2005.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran was not entitled to a compensable evaluation for his 
service-connected GERD between December 1, 2000, to March 15, 
2005.  The medical evidence of record did not show the 
veteran to have two or more of the following symptoms with 
less severity:  persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, that was productive of 
considerable impairment of health.  In this regard, private 
treatment records dated in November 2002 from P.C. found no 
evidence of dysplasia and the veteran denied any GERD 
symptoms.  During his July 2003 VA examination, the veteran 
indicated that his surgery for gastric fundoplasty for acid 
reflux disease had been successful.  Significantly during his 
December 2003 VA examination, the veteran stated that since 
his surgery, he had no reflux, heartburn, hematemesis, 
melena, or hematochezia.  He did have lactose and spicy food 
intolerance, as well as some flatulence and abdominal 
distension with dairy products.  VA treatment entries dated 
in June and October 2004 revealed that the veteran denied 
constipation, diarrhea, indigestion, heartburn, but he did 
report that his stomach hurt.  Further, a November 2004 VA 
treatment entry found no evidence of esophageal reflux or 
ulcer.  

After considering the evidence between December 1, 2000 and 
March 15, 2005, as a whole, the Board finds that it does not 
more nearly approximate the criteria for a compensable 
evaluation.  38 C.F.R. §§ 4.7, 4.31, 4.114, Diagnostic Code 
7346.  The Board acknowledges the representative's 
contentions made during the September 2007 hearing that the 
veteran's symptoms during that period were a lesser form of 
epigastric distress that warranted at least a compensable 
rating.  Although the Board acknowledges the veteran's 
reports of stomach upset, gas, and intolerance to certain 
foods during that time, the Board does not find that these 
symptoms more nearly approximate two or more of any of the 
symptoms under the 30 percent criteria.  The Board also finds 
it significant that despite the veteran's testimony that he 
still experienced the same symptoms he did prior to surgery 
in October 2000 except for heartburn, this is not supported 
by the aforementioned evidence of record during that time 
period.  Therefore, the veteran was not entitled to a higher 
rating during that period.  

3.  Entitlement to an evaluation in excess of 10 percent for 
GERD on or after March 15, 2005.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher evaluation for his 
service-connected GERD on or after March 15, 2005.  The 
medical evidence of record did not show the veteran to have 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, that was productive of considerable 
impairment of health.  During his March 2005 VA examination, 
the veteran reported complete relief of his GERD but still 
had upper abdominal pain and occasional nausea.  He reported 
that his dysphagia for solid and liquids did not improve or 
worsen since his October 2000 surgery.  The veteran stated 
that he had complete relief from pyrosis.  Significantly, 
there was no anemia, hemathemsis, reflux, regurgitation, or 
radiation of pain to his arms.  Importantly, after the 
veteran complained of constant shoulder and arm pain after 
performing manual labor all day in May 2005, an x-ray noted 
that the veteran had arthritis in his shoulder 
acromioclavicular joints with no other abnormalities.  
Further, in October 2005 and June 2006 VA treatment entries, 
he denied diarrhea, indigestion, and heartburn.  As such, on 
or after March 15, 2005, the veteran has not been shown to 
have symptoms related to his service-connected GERD that more 
nearly approximated the criteria for 30 percent.  38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7346.  Therefore, the veteran 
is not entitled to a rating in excess of 10 percent on or 
after March 15, 2005.  

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected GERD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
scheduler standards utilized to evaluate the severity of his 
disability.  Therefore, the Board finds that the requirements 
for an extraschedular evaluation for the veteran's service-
connected GERD under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

4.  Bilateral hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
bilateral hearing loss range from noncompensable to 100 
percent based on an organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies of 1000, 
2000, 3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity Levels designated from Level I 
for essentially normal hearing acuity through Level XI for 
profound deafness.

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of 
puretone audiometry tests.  The vertical line in Table VI 
(printed in 38 C.F.R. § 4.85) represents nine categories of 
the percentage of discrimination based on a controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent 9 categories of decibel loss based on the puretone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.  The percentage evaluation is 
found from Table VII in 38 C.F.R. § 4.85 by intersecting the 
vertical column appropriate for the numeric designation for 
the ear having the better hearing acuity and the horizontal 
row appropriate for the numeric designation for the level for 
the ear having the poorer hearing acuity.  For example, if 
the better ear had a numeric designation of Level "V" and 
the poorer ear had a numeric designation of Level "VII" the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the puretone threshold is 30 decibels or 
less at 1000 hertz and 70 decibels or more at 2000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIA, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.
In considering the evidence of record under the laws and 
records as set forth above, the Board concludes that the 
veteran was not entitled to an initial compensable evaluation 
for his bilateral hearing loss under 38 C.F.R.§§ 4.85 or 
4.86, Diagnostic Code 6100.  In this regard, on the 
authorized VA audiological evaluation in March 2006 pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
35
40
40
LEFT
35
35
40
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The veteran's average pure tone threshold was 36 decibels in 
his right ear and 38 decibels in his left ear.  The results 
of the March 2006 VA examination correspond to Level I 
hearing for the right ear and left ear in Table VI.  When 
those values are applied to Table VII, it is apparent that 
the currently assigned 0 percent disability evaluation for 
the veteran's bilateral hearing loss is accurate and 
appropriately reflects his bilateral hearing loss under the 
provisions of 38 C.F.R. § 4.85. 

The Board has also considered whether a compensable 
evaluation for bilateral hearing loss is warranted under 38 
C.F.R. § 4.86.  However, the veteran's disability does not 
meet the requirements of 38 C.F.R. § 4.86.  In this regard, 
the veteran does not have puretone thresholds of 55 decibels 
or more at each of the frequencies of 1000, 2000, 3000 and 
4000 hertz or a puretone threshold of 30 decibels or less at 
1000 hertz and 70 decibels or more at 2000 hertz on the March 
2006 VA examination.  Furthermore, the application of 38 
C.F.R. § 4.86 would not yield a higher evaluation.  Thus, the 
Board finds that the current noncompensable (0 percent 
disability) evaluation is appropriate and that there is no 
basis for awarding a higher evaluation.  38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100.

The Board acknowledges the March 2006 private audiological 
reports from S.O.A.C and the August 2006 private audiological 
reports from A.H.A.  Although both contained audiograms, it 
was unclear what testing method was used.  The Board also 
notes that it is precluded from interpreting pure tone 
threshold results in order to determine the severity of the 
veteran's current hearing loss disability.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995) (finding that neither the 
Board nor the RO may interpret graphical representations of 
audiometric data).  Moreover, reports did not indicate that 
any speech audiometry testing was done.  For VA purposes, the 
Maryland CNC Test must be used, as noted above.  38 C.F.R. § 
3.385.  As such, these findings cannot be considered.

The Board acknowledges the veteran's testimony in September 
2007 that he has difficulty hearing without his hearing aids 
and in certain situations.  However, the Board notes that 
when evaluating hearing loss under 38 C.F.R. § 4.85, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are performed and the Board 
will only consider the factors as enumerated in the 
applicable rating criteria.  Lendenmann, 3 Vet. App. at 349 
(1992), Massey v. Brown, 7 Vet. App. 204, 208 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992), 38 C.F.R. 
§§ 4.85, 19.5.  As such, the evidence does not show that the 
veteran is entitled to a rating in excess of 0 percent for 
bilateral hearing loss under VA criteria.  38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected bilateral 
hearing loss has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular scheduler standards utilized to 
evaluate the severity of his disability.  Therefore, the 
Board finds that the requirements for an extraschedular 
evaluation for the veteran's service-connected bilateral 
hearing loss under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for GERD from April 19, 1983, to October 27, 2000, is denied.

Entitlement to a compensable evaluation for GERD from 
December 1, 2000, to March 15, 2005, is denied.

Entitlement to an evaluation in excess of 10 percent for GERD 
on or after March 15, 2005, is denied.

Entitlement to an initial compensable evaluation for 
bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


